Title: Indenture for Sale of Land, [11 May 1814]
From: Hite, James M.,Baldwin, Cornelius Jr.,Baldwin, Nelly C.
To: 


        
          
            [11 May 1814]
          
          This Indenture made this the 11th day of May in the year 1814, between James M. Hite and Cornelius Baldwin and Nelly C. Baldwin late Nelly C. Hite of the county of Frederick and State of Virginia of the one part, and James Madison of the county of Orange and State aforesaid of the other part—Witnesseth, that whereas Isaac Hite of Belle Grove in the county of Frederick and State of Virginia did by his certain Indenture of bargain and sale sell and convey unto James Madison of the county and state aforesaid certain pieces parcels or tracts of land situate lying and being in the county of Orange and State of Virginia in which lands he the said Isaac Hite became interested by his intermarriage with his wife Nelly C. Hite who has since departed this life, to which said parcels of land they the said James M. Hite and Nelly C. Hite now Nelly C. Baldwin are entitled as the children and legal representatives of their deceased mother Nelly C. Hite aforesaid, and in which Cornelius Baldwin Junr. by his intermarriage with Nelly C. Hite daughter of said Isaac Hite is by construction and operation of law interested. Now this Indenture witnesseth, that the said James M. Hite, Cornelius Baldwin and Nelly C. his wife for and in consideration of the sum of one dollar to them paid in hand by the said James Madison at or before the ensealing and delivery of these presents the receipt whereof they do hereby acknowledge, have granted, released, surrendered and ⟨forever⟩ quit claimed, and by these presents do forever grant, release, surrender and quit claim unto James Madison his heirs and assigns forever all the right, title, interest and claim either in law or equity which they the said James M. Hite, Cornelius Baldwin Junr and Nelly C. his wife have in and to the tracts of land mentioned in the deed of bargain and sale aforesaid from Isaac Hite to James Madison and every part thereof free and clear of and from the claims of them the said James M. Hite, Cornelius Baldwin Junr and Nelly C. his wife and their heirs or any person or persons claiming under them. In testimony whereof they the said James M. Hite and Cornelius Baldwin Junr and Nelly C. his wife have hereunto set their hands and seals the day and year first within written.
          
            James M. Hite [Seal]
            Cornelius Baldwin Jr. [Seal]
            Nelly C. Baldwin [Seal]
          
        
        
          
            
              In presence of
              
              
            
            
              Law. T. Dade
              }
              
            
            
              Reynolds Chapman
              ⟨Teste Hite⟩
            
            
              Richd M Chapman
              [illegible]
            
          
        
       